One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance (Rule 150).
(PT) The Committee on International Trade is currently assessing the global agreement on bananas reached within the World Trade Organisation. Soon, this House will be called on to decide in plenary on the lowering of customs duties on imports of bananas from Latin American countries.
It should be made quite clear that none of the outermost regions, whether it be Madeira, where I come from, or one of the other eight outermost regions, particularly the Canary Islands, which are by far the worst affected, is against the conclusion of these types of agreements. What these regions want, pure and simple, is, on the one hand, that other countries are required to comply with the same hygiene and plant health conditions and respect for workers' rights as they themselves are required to in order to enter the market. That is basic justice. On the other hand, they want to be fully compensated for the damage caused to them. Failing that, they want those in charge to at least have the decency to tell them directly that they will have to change their way of life and look for other work, because it is obvious that they cannot survive in the conditions that lie ahead and will have to abandon their livelihoods. It is clear that in these agreements, there are winners and losers. Let us take care of the losers - the winners do not need our help.
(LT) In Europe, there has been a rapid increase in the number of elderly people whose only source of livelihood is their pension. People who have worked hard and honestly all their lives, who have brought up children and paid taxes to the state, expect old age to be peaceful and dignified. Unfortunately, not all of these legitimate expectations are destined to come true. The people of Europe in particular have felt this during the economic crisis. While prices have increased, pensions have not, and concern has grown over the security of savings put aside for old age, and there has also been an increase in the number of grandparents who need to support children after they have lost their jobs. In some countries, like my country of Lithuania for example, the government is also hurting pensioners, as pensions and benefits have been cut. Currently, there is much debate about the Commission's new proposal to consider the possibility of raising the pension age. However, I am most concerned by the fact that no solutions are being offered on how to guarantee employment for elderly people. With the possibility of delaying retirement, millions of unemployed people under the pensionable age may land in the poverty trap. Not enough consideration has been given as to whether people's health will allow them to work longer. Furthermore, we must also take into account the fact that women take lower paid work more often than men, and that as a result of childbirth, motherhood and caring for children and disabled family members, they lose insurance guarantees, and ultimately receive smaller pensions. Therefore, once they have evaluated the rapid ageing of Europe's population, I call on the Commission and the Council to find other means of ensuring normal living conditions for current and future pensioners.
(BG) Mr President, ladies and gentlemen, two events are marked in Bulgaria today, 10 November. Twenty-one years ago, the day after the Berlin Wall came down, the Communist regime fell to the sound of the slogans 'Glasnost, freedom, democracy'. It is no coincidence that the same date is also celebrated as Freedom of Speech Day in Bulgaria. Things have been building up which provide food for thought, both regarding totalitarianism, which I hope has left our country for good, and about another modern scourge - terrorism, which we are seeing ever more frequently.
Does democracy have mechanisms to counter such attacks? Can we fight terrorism without abandoning democratic principles or restricting human rights and media freedom?
The liberal answer is 'yes', but only if we commit regional and national networks to a European system supporting preventive measures, early warning and rapid reaction.
(ES) Mr President, at the last plenary sitting, I warned that this could happen, and it has happened: the dismantling by force of a Saharan camp in El Aaiun, which has so far left 19 people dead, more than 700 injured and more than 150 missing.
What are the European Commission and the European governments, led by the Spanish Government, saying? They are calling for calm on both sides; they are saying that it is a very complicated issue, that we should not interfere, and that we must protect European interests in Morocco.
My response is no, Baroness Ashton; no, Mrs Jiménez; no, Mr Kouchner: repression and murder are not complicated issues. They are very clear issues, and the response and position that we must adopt in reaction to them are: outright rejection, condemnation and demanding that the Moroccan regime takes responsibility for this.
Until this happens, we must cut off bilateral trade and Morocco's privileges in relation to the European Union. No more haggling over human rights.
(PL) Mr President, I am pleased that the Commissioner is still here, and I would like to take advantage of the opportunity because this matter also touches on Mrs Malmström's area of responsibility. I know this is being mentioned for the third time, but it is a very serious matter, so I would like to report that during the night of 5 to 6 November, a journalist working for the Russian newspaper Kommersant, Oleg Kashin, was badly beaten outside his home in Moscow - I am sure you know about this, Commissioner. He was taken to hospital with broken legs, a shattered jaw, severed fingers and a fractured skull.
This is not the first case of this kind which has taken place in the countries across our eastern border. I read an interview, today, with one of Poland's most outstanding analysts of Russian affairs, and he says that in the last 10 years, 300 journalists have been killed in the Russian Federation. This is extremely disturbing, because the issue of freedom of speech and civil liberties is one of the most important things which constitute us as the European Union. Therefore, I would ask very strongly that in talks with our Russian friends, we should emphasise, at all times and in every place, that incidents of this kind must not occur, because they make our dialogue together difficult, if not impossible.
(PT) I would like to draw your attention to the desperate situation in the Western Sahara. Thousands of Sahrawis have set up camps on the outskirts of some of the main cities in the territory as a form of protest against the conditions in which they are forced to live and the various forms of repression to which they are subjected, and to call for a referendum that enshrines their right to self-determination.
The violent action of the Moroccan police and army this week, seeking to dismantle these camps, resulted in an unspecified number of arrests, hundreds injured and missing, and unfortunately also fatalities. Besides this action, there is also the demeaning way in which citizens of EU Member States were prevented from visiting the Western Sahara to show their solidarity. Those expelled by the Moroccan authorities included a Member of this Parliament, the President of the World Federation of Democratic Youth, along with various journalists and members of non-governmental organisations.
The silence or equivocal statements from the EU and some of its leaders with regard to this situation are shameful and regrettable. It is also a silence of complicity with a country that benefits from the advanced status conferred upon it by the EU. This silence and complicity are unacceptable, and we wish to strongly denounce them here.
(IT) Mr President, ladies and gentlemen, I simply wanted to call the attention of the President of the European Parliament to a judgment made several days ago. It is a matter that surely falls under the capacities of the Commissioner, to whom I extend my greetings.
In my opinion, it is a very serious judgment, because it relativises the content of a very important European Union directive on terrorism. In fact, I believe that it is not possible to support an extensive attitude to protecting citizens who request the right of asylum and the right to be recognised as a refugee to those who belong to terrorist organisations.
If this principle were to become accepted, as it did in this extremely serious decision of the European Court of Justice, we shall give many terrorists the chance to benefit from protection that they do not deserve. Too many people have died in Europe as a result of acts of terrorism to allow a situation of this type. I therefore urge the Commission to modify the directive so as to avoid extensive and indecent interpretations of the statement that the European Union rightly made in the fight against terrorism.
Mr President, last month in Strasbourg, this parliament voted through a 5.9% increase in the EU budget. This included an extra EUR 2 million for entertainment to support the champagne lifestyle to which this place has become accustomed. I found the way in which colleagues applauded themselves to be offensive within the context of an economic crisis.
Today, the victims of this crisis from my constituency in Britain's West Midlands are making a stand. Students and university lecturers have taken their concerns to the streets of London, and whilst I deplore the actions of a few, I applaud the many. Students will be hard hit by the austerity package: tuition fees in universities are set to triple, courses have been scrapped, places have been cut and infrastructure will be put under more and more pressure. Tomorrow's talent, which we rely on for our future, is being stifled and it is the younger generation that will suffer the most. Mr President, let me end with a warning: your arrogance will lead to many more people on the streets, and to many more people protesting against this failed social project. Enjoy your champagne, ladies and gentlemen.
(RO) The Danube summit, which took place on 8 November in Bucharest, was attended by the 14 delegations from the countries participating in the Danube strategy, including the Republic of Moldova, presenting it with an opportunity to move even closer to the European Union. The meeting was held at an appropriate time, given that the strategy's instruments of incorporation will be approved by the end of the year and the actual strategy will be implemented in 2011. The main success was the commitment made by the European Commission, represented by President Barroso, to support a specific plan, with the provision of EUR 95 billion in funding. In addition, it will be possible to attract additional resources from the EIB and EBRD.
I should remind you that, as a co-initiator of the idea of a European strategy for the Danube region in 2008, Romania has constantly supported the implementation of this initiative. Implementing it as soon as possible will help revitalise the social and economic situation of the counties in southern Romania which border the Danube.
(ES) Mr President, on behalf of the Spanish delegation of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to express our deep concern regarding the wave of violence that has broken out in Morocco and the Sahara.
We strongly advocate the prevalence of human rights and regret all the deaths that have taken place, both Moroccan and Saharan. The information on the situation is confused. Therefore, we welcome the fact that an investigation is going to be opened by Morocco and, of course, we advocate a policy of information transparency.
The strategic importance of Morocco for Europe requires that the European Union as a body joins the international efforts to facilitate dialogue that several Member States are involved in, including Spain. We welcome the fact that, despite the seriousness of the events, dialogue between the parties has so far been maintained and fresh rounds of negotiations are planned.
Ladies and gentlemen, this conflict is more than 30 years old, and must come to an end as soon as possible with a solution that is mutually acceptable to the parties in the context of the United Nations, which, along with the Moroccan Government, the Saharan people and their representatives, is the only body with the legitimacy to put forward such a solution.
(PL) Mr President, the European Parliament has made a stand in defence of fundamental human rights, civil liberties and political freedoms on many occasions. Therefore, it was with great surprise that I noted the fact that at the previous part-session in Strasbourg, the European Parliament, unfortunately, did not adopt a position on the forthcoming local elections in Ukraine, despite the very serious indications and credible information from reliable sources that numerous improprieties were taking place, with harassment of the opposition and restrictions on the rights of journalists to communicate freely with society in Ukraine, which is governed by the Party of the Regions.
I am even more surprised by the fact that this decision has once again been deferred and will not be voted on tomorrow. This situation is very disturbing and requires an explanation. Is it true that some representatives of the European Parliament are talking of the elections, which have now been held, with approval, when both the United States State Department and Mrs Ashton are pointing to numerous improprieties observed during the elections and to the violation of electoral law? This matter needs to be explained.
(SK) I am pleased that the European Commission, in its strategy for the years 2010 and 2011, yesterday confirmed that a policy of expansion is the best strategy for the Western Balkan region. It also confirmed that it would continue to fulfil its commitments to the region, on the understanding that the countries of the region would boost their efforts in the integration process.
I would like to applaud some of the positive steps over the previous year, for example, the ending of the visa regime for most of the inhabitants of the region, the progress of Montenegro, which has been awarded with a proposal for candidate country status, and the progress in the talks between the European Union and Serbia, which has been recommended for an avis.
However, challenges remain and they will have to be confronted. Among them are the commencement of dialogue between Serbia and Kosovo - which is expected to bring more stability to the region, and a solution as soon as possible to the issue of the name of Macedonia - a process that has already been in progress for a very long time, the question of agreeing on a vision or a new approach with regard to Bosnia and Herzegovina, and the start of visa liberalisation with Kosovo.
In all of these questions, it is necessary to have a clear strategy and vision that will make it possible for this region to draw closer to the European Union. This is not only in their interest, but in ours as well.
(IT) Mr President, ladies and gentlemen, 30 years ago, Morocco denied for many years that there was a war with the Sahrawi people and today, it is still denying that there is disproportional repression of these same people. Yet, in the Western Sahara, there are dead and wounded people of a population that is only claiming the right to live in freedom in its own land.
Morocco has largely closed its borders to anyone who could witness these events. No information and no members of parliament are allowed in. A member of the French parliament and our fellow Member, Mr Meyer, were denied access. Europe looks on passively. There is no news from the Commission on this matter, which makes us subordinate to United Nations mediation, which continues to fail just as it has done for the past 30 years. Baroness Ashton, who is responsible for foreign policy, has not taken a stand on the subject. We need to react by Parliament making a stand. We need to react against Morocco, curtailing all initiatives on commercial agreements, beginning with the renewal of the fishing agreements.
(RO) The spotlight has been turned recently on vitally important elements regarding the European Union of innovation. I believe that the time has come for us to support measures which allow us to carry out, at European level, the actions described by the Commission's initiative.
The development of partnerships is vital. However, we must not overlook the fact that, during the coming programming period, it is time to initiate the discussions at regional level so that partnerships can be established not only at local and regional level, but at national or transnational level as well. Similarly, we can say that the broad debate about the ways to achieve this development in the period ahead must feature on the agenda of every region. I consider the dialogue between all the relevant actors as being crucial to identifying the value added in every region and the types of innovative actions in order to utilise them. I call on local and regional authorities to get involved in creating partnerships so as to make programming as realistic and close as possible to the regions' needs and aspirations.
(DE) Mr President, the G20 summit will begin tomorrow in Seoul. The topics that will be discussed at this summit include one that is of particular importance: the limitation of exports of rare earths by the People's Republic of China. China controls 95% of the extraction of rare earths, which are desperately needed by European industry. The sectors most affected are the knowledge-intensive sectors dealing with the development of new technologies. The fact that small and medium-sized European enterprises are being put at serious risk as a result of artificial supply bottlenecks is a serious problem. The European Economic Area is world renowned for its technological expertise. Putting up with interruptions in this area is not acceptable.
I therefore call on the representatives of the European Union, together with the other states affected, such as the United States and Japan, to speak out against China's trade despotism at the G20 summit. A solution must be found to this as quickly as possible.
(RO) The EU's population is ageing, with the proportion of working people among the total population falling. The economic crisis has helped increase the unemployment rate to 10%. In this situation, the EU and Member States must adopt measures to ensure the sustainability of their pension systems. Pension system reform must offer solutions for guaranteeing retired people minimum incomes providing a decent living.
In spite of the rise in the population's life expectancy, the solution is not to raise the compulsory age of retirement. Elderly people who can and wish to remain active on the labour market can still make a contribution to the development of society without, however, feeling obliged to do so. At the same time, due to the economic crisis and the relocation of European industry to third countries, the number of jobs has fallen and people who are able to work, but cannot find a steady job, have problems achieving the minimum period for contributing to public pension systems. I wish to point out that raising the retirement age will result in a rise in youth unemployment.
(SK) Food labelling is a topic which shows that citizens are following what Europe is doing, what it is debating and to what extent it affects them. I have a good report that citizens in Slovakia, in the week from 25 to 27 October, not only took an interest in the fact that we adopted the report of my colleague, Renate Sommer, at the first reading, but also created such a powerful synergetic effect that students of Nitra University, the agri-food industry and the media and the wider public got hugely involved in these debates, organising workshops and competitions, while young people got involved in a discussion which was, I must say, given a further boost through the participation of rapporteur Renate Sommer herself, while the three Slovak MEPs also took an active part in the process.
I only want to show through this that the European Parliament and MEPs can also become involved in interesting topics which affect democracy directly, and that we cannot always criticise what we are talking about here, and that we do not solve problems that are unconnected with the real world. In this context, I would also like to applaud the activities of the Office of the European Parliament in Slovakia, which did a great job of organising the event.
Mr President, I once again wish to draw attention to the case of Sakineh Mohammadi-Ashtiani. As you may know, she was due to be executed by stoning by the Iranian authorities in July for alleged adultery, but following a resolution here in Parliament, where many people wore 'Free Sakineh' t-shirts, and an international outcry, that sentence was commuted.
It was commuted but not cancelled. Instead, it was changed to execution by hanging for alleged murder. This was due to take place on 3 November, but was again postponed, following international petitions for which there were 270 000 online signatures, and interventions from various authorities around the world, especially from the French President, Mr Sarkozy, who made a personal intervention. However, the Iranian authorities still intend to continue, and eventually to execute Sakineh.
I call again on the European authorities to redouble their efforts so that she is freed and that she can gain asylum or freedom in her own country, and to ensure that the state-sponsored murder of women and other human rights violations are ended in Iran.
That concludes the item.